Allowable Subject Matter
Claims 25-27, 29-33, 35-36, 41-42, 44-49 and 51-53 are allowed.
The following is an examiner’s statement of reasons for allowance: According to examiner’s search, the closest prior art of record, Rustuccia teaches a plastic resin material (abstract) comprising; a binder such as a multifunctional epoxy resin, polyester resins; [31, 35], 13, 62], surfactants such as nonionic (construed as non-linear) and anionic surfactants; [15, 47-56], and reinforcement fiber materials such as carbon nano-needles, carbon fibers, glass fibers in the amounts of 0.1-190% of binder material (the normalized amount overlaps with the instantly claimed 0.01-60%); [59, 65], wherein its amount with respect to binder (the plastic resin) is variable subject to change and adjustment.  However, in view of amendments of claims 25, 31, 41, 44, 47 and 51 by including the previously allowed limitations the present claims are rendered non-obvious and thus are allowable.  More specifically, the prior arts of record, singly or in combination, do not teach the instantly claimed non-linear bi-functionalized surfactant formed of a base compound selecting from the group consisting of abietic acid, polyaromatic hydrocarbons, steroids, terpenes, squalenes, terpenoids, sterols, graphenes and their derivatives, said one or more functional groups including one or more compounds selected from the group consisting of alcohols, carboxylic acids, esters, anhydrides, amides, nitriles, aldehydes, boron, thiols, amines, ethers, sulphides, alkenes, alkynes, alkyl halides, nitro, and alkyls, which is the very reason for allowance.  Note that claims 25 and 31 do not state the term “bi-functionalized” for the non-linear surfactant. However, this does not alter the very reason for allowability.  This is .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/M.R.A./
Examiner, Art Unit 1767
2021/12/16

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767